     Case 2:19-cv-00148-Z-BR Document 1 Filed 07/18/19             Page 1 of 9 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

AVALEE DEVRIES, on behalf of herself and          §
All Others Similarly Situated,                    §
                                                  §
                    Plaintiff,                    §
                                                  §
V.                                                § CIVIL ACTION NO: 2:19-cv-148
                                                  §
ALMOST FAMILY, INC.;                              §
LHC GROUP, INC.                                   §
                                                  §
                    Defendants.                   §

                                        COMPLAINT

        Plaintiff Avalee DeVries, on behalf of herself and All Others Similarly Situated, brings

this suit against Defendants Almost Family, Inc. and LHC Group, Inc. under the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq., as amended.

                                          SUMMARY

        1.     Almost Family, Inc. and LHC Group, Inc. (Defendants) required and/or permitted

Avalee DeVries (Plaintiff) and other similarly situated employees to work in excess of forty

hours per week but refused to compensate them properly for such hours.

        2.     Instead, Plaintiff, and other employees who worked for the Defendants as medical

coders, have been improperly classified as exempt from the overtime compensation requirements

imposed by federal law.

        3.     Plaintiff brings this lawsuit to recover wages, and other damages, that have been

denied her and other employees as a result.




COMPLAINT                                                                                    1
   Case 2:19-cv-00148-Z-BR Document 1 Filed 07/18/19                 Page 2 of 9 PageID 2



                                 JURISDICTION AND VENUE

        4.     This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331.

        5.     Venue is proper in the Northern District of Texas because Defendants engage in

business in Texas, entered into a business relationship with Plaintiff in the Northern District of

Texas, and a substantial part of the events or omissions giving rise to Plaintiff’s claim occurred

in the Northern District of Texas.

                                         THE PARTIES

        6.     Plaintiff Avalee DeVries is a resident of Amarillo, Texas. Ms. DeVries’s written

consent to this action is attached as Exhibit “A.”

        7.     The Potential Class Members are or were medical coding specialists (“coders”)

employed at any time during the three year period immediately preceding the filing of this suit.

        8.     Defendant Almost Family, Inc. is a Delaware corporation with its principal place

of business in Louisville, Kentucky. Service of process may be had on this Defendant by serving

its registered agent: FBT, LLC, 400 West Main Street, 32nd Floor, Louisville, Kentucky 40202-

3363.

        9.     Defendant LHC Group, Inc. is a Delaware corporation with its principal place of

business in Lafayette, Louisiana. Service of process may be had on this Defendant by serving its

registered agent: Cogency Global, Inc., 1601 Elm St., Suite 4360, Dallas, Texas 75201.

                               COVERAGE UNDER THE FLSA

        10.    Each Defendant is an enterprise that engages in commerce or in the production of

goods for commerce.




COMPLAINT                                                                                      2
   Case 2:19-cv-00148-Z-BR Document 1 Filed 07/18/19                  Page 3 of 9 PageID 3



          11.   Each Defendant acted, either directly or indirectly, in the interest of an employer

with respect to Plaintiff and the Potential Class Members, within the meaning of Section 3(d) of

the FLSA, 29 U.S.C. § 203(d).

          12.   Accordingly, Defendants are both a covered “enterprise” and an “employer”

within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

          13.   Defendants have had, and continue to have, an annual gross income of sales made

or business done of not less than $500,000.

          14.   Plaintiff and Potential Class Members were individual employees who are

engaged in commerce or in the production of goods for commerce as required by 29 U.S.C. §

206-207.

                                  FACTUAL ALLEGATIONS

          15.   Defendants provide healthcare services to customers including home health and

hospice care.

          16.   Plaintiff and the Potential Class Members are or were employed by Defendants as

coders.

          17.   Although Plaintiff and Potential Class Members regularly worked in excess of 40

hours per week, they were not properly paid overtime compensation for any hours worked in

excess of forty per workweek.

          18.   Instead, Defendants paid Plaintiff and Potential Class Members a salary plus, at

certain times of their employment, an additional piece-rate per chart completed if a productivity

threshold was met.




COMPLAINT                                                                                       3
   Case 2:19-cv-00148-Z-BR Document 1 Filed 07/18/19                 Page 4 of 9 PageID 4



       19.     Defendants improperly classified Plaintiff and Potential Class Members as

exempt for FLSA purposes. Plaintiff and Potential Class Members were not exempt under the

FLSA because they:

       a.      did not exercise discretion or independent judgment with respect to matters of
               significance or in performing their primary duties;

       b.      did not have the authority to formulate, affect, interpret, or implement
               management policies or operating practices;

       c.      did not carry out major assignments in conducting the operations of the business;

       d.      did not perform work that affects business operations to a substantial degree;

       e.      did not have the authority to commit their employer in matters that have
               significant financial impact;

       f.      did not have the authority to waive or deviate from established policies and
               procedures without prior approval;

       g.      did not have the authority to negotiate and bind the company on significant
               matters;

       h.      did not provide consultation or expert device to management;

       i.      were not involved in planning long- or short-term business objectives;

       j.      did not investigate or resolve matters of significance on behalf of management;
               and

       k.      did not represent the employer in handling complaints, arbitrating disputes, or
               resolving grievances.

       20.     Plaintiff and Potential Class Members did not perform work requiring advanced

knowledge in a field of science or learning.

       21.     The primary duty of Plaintiff and Potential Class Members is/was to review a

medical chart, determining the patient’s diagnoses and/or any procedures performed, to

categorize the diagnoses and procedures consistent with a national classification system,

assigning a specific numeric or alphanumeric code to each diagnosis or procedure.



COMPLAINT                                                                                       4
   Case 2:19-cv-00148-Z-BR Document 1 Filed 07/18/19                  Page 5 of 9 PageID 5



                                     CLASS ALLEGATIONS

       22.      Plaintiff has actual knowledge that other coders employed by Defendants have

been denied overtime pay for hours worked over forty hours in a workweek.

       23.      Although Defendants suffered, permitted, and/or required Plaintiff and Potential

Class Members to work in excess of forty hours per week, Defendants denied them full

compensation for their hours worked over forty.

       24.      Plaintiff and Potential Class Members perform or have performed the same or

similar work.

       25.      Potential Class Members are similar to Plaintiff in terms of pay structures and the

denial of overtime pay.

       26.      Defendants’ failure to pay overtime compensation, at the rates required by the

FLSA, results from a single decision, policy or plan and does not depend on the personal

circumstances of the Potential Class Members.

       27.      Plaintiff’s experience is typical of the experiences of the Potential Class

Members.

       28.      The specific job titles or precise job responsibilities of each Class Member do not

prevent collective treatment.

       29.      All Potential Class Members, irrespective of their particular job requirements, are

entitled to overtime compensation for hours worked in excess of forty during a workweek.

       30.      Although the issue of damages may be individual in character, there remains a

common nucleus of liability facts.

       31.      At all times relevant hereto, Defendants knew of, approved of, and benefited from

the overtime work of Plaintiff and those similarly situated.




COMPLAINT                                                                                       5
   Case 2:19-cv-00148-Z-BR Document 1 Filed 07/18/19                   Page 6 of 9 PageID 6



       32.     Defendants did not make a good faith effort to comply with the overtime

provisions contained within the FLSA.

       33.     Defendants’ actions were willful and in blatant disregard for the federally

protected rights of Plaintiff and those similarly situated.

       34.     The class of similarly situated plaintiffs is properly defined as follows:

               All persons employed by Defendants as coding specialists for the three
               years preceding the filing of this suit.

                                       CAUSE OF ACTION

                        FAILURE TO PAY OVERTIME
             IN ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

       35.     Plaintiff incorporates all allegations contained in the preceding paragraphs.

       36.     At all relevant times Plaintiff and Potential Class Members have been entitled to

the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§ 201, et seq.

       37.     Defendants’ failure to pay overtime compensation to Plaintiff and Potential Class

Members violates Section 7 of the FLSA, 29 U.S.C. §§ 207 and 215(a)(2).

       38.     Accordingly, Plaintiff and Potential Class Members are entitled to compensation

for overtime hours worked.

       39.     Additionally, Plaintiff and Potential Class Members are entitled to an amount

equal to their unpaid overtime wages as liquidated damages, as well as reasonable attorneys’ fees

and costs of this action as provided by 29 U.S.C. § 216(b).




COMPLAINT                                                                                      6
   Case 2:19-cv-00148-Z-BR Document 1 Filed 07/18/19                   Page 7 of 9 PageID 7



          40.    Defendants have acted neither in good faith nor with reasonable grounds to

believe that their actions and omissions were not a violation of the FLSA and, as a result,

Plaintiff and Potential Class Members are entitled to recover an award of liquidated damages in

an amount equal to the amount of unpaid minimum wages described pursuant to 29 U.S.C. §

216(b).

          41.   Alternatively, should the Court find that either Defendant acted in good faith and

had reasonable grounds to believe that its actions and omissions were not a violation of the

FLSA, Plaintiff and Potential Class Members are entitled to an award of prejudgment interest at

the applicable legal rate.

          42.   Plaintiff and the Potential Class Members are entitled to have the limitations

period extended to three years because Defendants’ actions were willful. 29 U.S.C. § 216(b).

                                               PRAYER

          WHEREFORE, Plaintiff respectfully requests judgment be entered in her favor awarding

her and the Potential Class Members:

          a.    overtime compensation for all unpaid hours worked in excess of forty hours at the
                rate of one and one half times the regular rates;

          b.    an equal amount as liquidated damages allowed under the FLSA;

          c.     damages accrued for a three year period;

          d.     reasonable attorneys’ fees, costs, and expenses of this action provided by the
                 FLSA;

          e.     pre-judgment and post-judgment interest at the highest rates allowed by law; and

          f.     such other and further relief, at law or in equity, to which Plaintiff and Potential
                 Class Members may be entitled.




COMPLAINT                                                                                         7
  Case 2:19-cv-00148-Z-BR Document 1 Filed 07/18/19    Page 8 of 9 PageID 8



                                        Respectfully Submitted:

                                        YOUNG & NEWSOM, P.C.
                                        Jeremi K. Young, TX SBN 24013793
                                        1001 S. Harrison, Suite 200
                                        Amarillo, Texas 79101
                                        Tel: (806) 331-1800
                                        Fax: (806) 398-9095
                                        jyoung@youngfirm.com

                                        By: /s/ Jeremi K. Young
                                                Jeremi K. Young

                                        Attorneys for Plaintiff




COMPLAINT                                                                     8
DocuSign Envelope ID: AA10AE25-A515-432B-892F-2DD93D2EEE8B

                Case 2:19-cv-00148-Z-BR Document 1 Filed 07/18/19                            Page 9 of 9 PageID 9



                             CONSENT TO JOIN LAWSUIT FOR UNPAID WAGES

        I consent to join a lawsuit against LHC Group, Inc., Almost Family Hospital Partnership,
        and/or Community Health Systems, including any of their agents or affiliates, to recover
        unpaid minimum and/or overtime wages and other money damages.

        By signing and returning this Consent for filing with the Court, I understand that, if I am not a
        Collective Action Representative, I designate the collective action Representative(s) as my
        agent(s) to make decisions on my behalf concerning the lawsuit, including the method and
        manner of conducting the lawsuit, entering into settlement agreements, entering into agreements
        with counsel concerning attorneys’ fees and costs, and all other matters pertaining to the lawsuit.
        These decisions and agreements, made and entered into by the Collective Action
        Representative(s), will be binding on me if I sign and return this Consent.

        If I am not the Collective Action Representative, I understand that the Collective Action
        Representative(s) has entered into a Fee Agreement with Young & Newsom, P.C. which applies
        to all persons who sign and return this consent. If I sign and return this Consent, I agree to be
        bound by such Contingency Fee Agreement. I understand that I may obtain a copy of the
        Contingency Fee Agreement upon requesting it from Young & Newsom, P.C.

        I agree and understand that Young & Newsom, P.C. the Collection Action Representative(s),
        and/or the Court may in the future appoint other individuals to be representative plaintiffs in this
        litigation. I consent to such appointment and agree to be bound by the decisions of such new
        representative plaintiff(s) for all purposes related to this litigation.

        By choosing to file this consent, I understand that I will be bound by the judgment of the Court.
        I will also be bound by, and will share in, as the Court may approve, any settlement that may be
        negotiated on behalf of all plaintiffs.

        I acknowledge and understand that if I do not file this consent, I will not be affected by any
        judgment or settlement rendered or reached in this lawsuit, and I will not be entitled to share in
        any amounts recovered by the plaintiffs whether by judgment, settlement or otherwise. I agree
        to notify Young & Newsom, P.C. immediately if my telephone number(s) or address should
        change.

                                                                 5/18/2019
        Signature                                                Date


        Avalee DeVries
        ____________________________
        Printed Name

                                                                                                                    1
                                                        EXHIBIT
                                                                        exhibitsticker.com




                                                             A
